
	
		II
		112th CONGRESS
		1st Session
		S. 1224
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2011
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend Public Law 106–392 to maintain
		  annual base funding for the Upper Colorado and San Juan fish recovery programs
		  through fiscal year 2023.
	
	
		1.Short titleThis Act may be cited as the
			 Bureau of Reclamation Fish Recovery
			 Programs Reauthorization Act of 2011.
		2.Reauthorization
			 of fish recovery programsSection 3(d)(2) of
			 Public Law
			 106–392 (114 Stat. 1604 and 1605) is amended by inserting at
			 the end the following: For fiscal years 2012 through 2023, there are
			 hereby authorized to be appropriated such sums as may be necessary to provide
			 for the annual base funding for the Recovery Implementation Programs above and
			 beyond the continued use of power revenues to fund the operation and
			 maintenance of capital projects and monitoring..
		
